DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/23/2021, 11/19/2021 and 09/27/2022 have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,099,453. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “a smart glazing for a window” and “the electrode is driven with a measuring signal applied temporarily during a measuring duration, wherein the measuring signal is an AC signal with a frequency of at most 100 Hz” renders claims 1-18 and 21-22 as broadened and obvious variants of claims 1-25 of U.S. Patent No. 11,099,453.
Examiner’s Comments
The examiner points out that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114.
Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. For purposes of expediting prosecution, the Examiner has addressed all limitations following the phrase "configured to".
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-10, 12, 16-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada et al. (US 2011/0290649).
Regarding claims 1 and 21, Hamada discloses, a light modulator (Figs. 1-6) comprising
a first substrate (see annotated Fig. 6 below) and a second substrate (see annotated Fig. 6 below), the first and second substrates being arranged with inner sides opposite to each other (see annotated Fig. 6 below), multiple electrodes (11a, b) being applied to the inner side of each of the first and second substrates, each of the multiple electrodes being arranged in a pattern across the substrate (11a, b), the multiple electrodes each comprising a multiple of main-lines extending across the substrate in a first direction (see 11a, b), the multiple of main-lines of the multiple electrodes being arranged alternatingly (see 11a, b) with respect to each other on the substrate;
an optical layer (13, 14) between at least the first and second substrate, the optical layer comprising
a fluid (1) comprising particles (14), wherein the particles are electrically charged or chargeable, and wherein the particles are adapted to absorb or reflect light (Para. 0100-0102);
at least one current sensing circuit (5) connected to an electrode on a substrate, the current sensing circuit being configured to measure a current in the electrode to which it is connected (Para. 0096); and
a controller (6) configured to
receive at least one current sensing signal from the at least one current sensing circuit indicating a current in the connected electrode (Para. 0095-0106 and 0123),
determine driving signals for the multiple electrodes from the at least one current sensing signals and from a target transparency or reflectivity (Para. 0095-0106 and 0123), and
apply an electric potential to the multiple electrodes according to a driving signal to obtain an electro-magnetic field between the multiple electrodes, wherein the electro-magnetic field provides electrophoretic movement of the particles towards or from one of the multiple electrodes (Para. 0095-0106 and 0123).

    PNG
    media_image1.png
    557
    639
    media_image1.png
    Greyscale

Regarding claims 2 and 4, Hamada discloses, the driving signal is provided as an alternating current (AC) in the multiple electrodes such that a substantially balanced electrolysis current is obtained (Para. 0041), and the first substrate and the second substrate are transparent (see Fig. 6 and associated text).
Regarding claims 6-7, Hamada discloses, multiple current sensing circuits, each electrode being connected to a corresponding one of the multiple current sensing circuits (5 and associated text), and the controller (6) is configured to determine a transparency or a reflectivity level of the light modulator from the at least one current sensing signals (22).
Regarding claim 8, Hamada discloses, the controller is configured to apply an electric potential to at least one of the electrodes according to a measuring potential during a measuring duration (Para. 0095-0106 and 0123), receive the at least one current sensing signal from the at least one current sensing circuit connected to an electrode during the measuring duration (Para. 0095-0106 and 0123), and apply an electric potential to the electrodes according to a driving signal after the measuring duration (Para. 0095-0106 and 0123).
Regarding claims 9-10, Hamada discloses, the electric potential is a constant AC signal, all electrodes being driven with the constant AC signal simultaneously or consecutively to assess the current during the measuring duration on all electrodes (Para. 0071), and the controller is configured to measure the current in the electrode periodically (see 5, 6 and associated text).
Regarding claim 12, Hamada discloses, the controller is configured to determine a driving signal for each electrode, driving signals for at least three of the multiple electrodes on the first and second substrate being different, causing different electric potentials to be applied to at least three electrodes at the same time (Para. 0096-0106 and 0123).
Regarding claims 16-17, Hamada discloses, determining a driving signal comprises determining one or more of a voltage, an AC frequency, a bias, a waveform shape and a duty cycle for each of the electrodes (Para. 0041 and 0096-0106), and the target transparency or reflectivity is derived from a user input and/or sensor signal from a light sensor (Para. 0041, 0096-0106 and see 22).
Regarding claim 18, Hamada discloses, the controller is configured to, when the target transparency or reflectivity of the light modulator is reached or is within a threshold of the target transparency or reflectivity (Para. 0041 and 0096-0106), to reduce an amplitude or duty cycle of the electric potential applied to the electrodes, and/or change a current measuring periodicity (Para. 0041 and 0096-0106).
Regarding claim 21, Hamada discloses, a transitory or non-transitory computer readable medium (6, 6a) comprising data representing instructions (Para. 0096-0106 and 0119), which when executed by a processor system, cause the processor system to perform the method according to claim 19 (see rejection of claim 19 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US 2011/0290649) as applied to claim 1 above, in view of Weisbuch et al. (US 2005/0185104; already of record).
Hamada remains as applied to claim 1 above.
Hamada does not disclose the driving signal is provided as a direct current (DC) in the multiple electrodes, wherein the voltage is periodically reversed to such extent that a substantially balanced electrolysis current is obtained.
Weisbuch teaches, from the same field of endeavor that in a light modulator that it would have been desirable to make the driving signal is provided as a direct current (DC) in the multiple electrodes, wherein the voltage is periodically reversed to such extent that a substantially balanced electrolysis current is obtained (Para. 0016).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the driving signal is provided as a direct current (DC) in the multiple electrodes, wherein the voltage is periodically reversed to such extent that a substantially balanced electrolysis current is obtained as taught by the light modulator of Weisbuch in the light modulator of Hamada since Weisbuch teaches it is known to include this feature in a light modulator for the purpose of providing a simple, inexpensive and durable light modulator.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US 2011/0290649) as applied to claim 1 above, in view of Kihira et al. (US 6,631,022).
Hamada remains as applied to claim 1 above.
Hamada does not disclose one of the first and the second substrates is transparent and one of the first and second substrates is reflective or partially reflective.
Kihira teaches, from the same field of endeavor that in a light modulator that it would have been desirable to make one of the first and the second substrates is transparent and one of the first and second substrates is reflective or partially reflective (Col. 19, lines 38-47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make one of the first and the second substrates is transparent and one of the first and second substrates is reflective or partially reflective as taught by the light modulator of Kihira in the light modulator of Hamada since Kihira teaches it is known to include this feature in a light modulator for the purpose of providing an accurate light modulator with reduced cost and power consumption.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US 2011/0290649) as applied to claims 1 and 10 above, in view of Kurasawa et al. (US 2016/0004368).
Hamada remains as applied to claims 1 and 10 above.
Hamada does not disclose a temperature sensor configured to measure at least one of an outside temperature, inside temperature, and a fluid temperature in the optical layer, the controller being configured to receive a temperature signal from the temperature sensor, the controller determining a current measuring periodicity from the temperature signal, and the controller is configured to maintain an age of the light modulator, determining the driving signals further depending on said age, and/or the light modulator comprises a temperature sensor configured to measure at least one of an outside temperature, inside temperature, and a fluid temperature in the optical layer, the controller being configured to receive a temperature signal from the temperature sensor, determining the driving signals further depending on the temperature signal.
Kurasawa teaches, from the same field of endeavor that in a light modulator that it would have been desirable to make a temperature sensor configured to measure at least one of an outside temperature, inside temperature, and a fluid temperature in the optical layer, the controller being configured to receive a temperature signal from the temperature sensor, the controller determining a current measuring periodicity from the temperature signal (Para. 0210), and the controller is configured to maintain an age of the light modulator, determining the driving signals further depending on said age, and/or the light modulator comprises a temperature sensor configured to measure at least one of an outside temperature, inside temperature, and a fluid temperature in the optical layer, the controller being configured to receive a temperature signal from the temperature sensor, determining the driving signals further depending on the temperature signal (Para. 0210).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a temperature sensor configured to measure at least one of an outside temperature, inside temperature, and a fluid temperature in the optical layer, the controller being configured to receive a temperature signal from the temperature sensor, the controller determining a current measuring periodicity from the temperature signal, and the controller is configured to maintain an age of the light modulator, determining the driving signals further depending on said age, and/or the light modulator comprises a temperature sensor configured to measure at least one of an outside temperature, inside temperature, and a fluid temperature in the optical layer, the controller being configured to receive a temperature signal from the temperature sensor, determining the driving signals further depending on the temperature signal as taught by the light modulator of Kurasawa in the light modulator of Hamada since Kurasawa teaches it is known to include this feature in a light modulator for the purpose of providing an accurate light modulator.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US 2011/0290649) as applied to claim 1 above, in view of Howe et al. (US 2012/0087389).
Hamada remains as applied to claim 1 above.
Hamada does not disclose the controller is configured for performing a calibration of the light modulator, the calibration comprising applying an electric potential to the multiple electrodes to drive the light modulator to maximum transparency, and/or to minimum transparency, and/or to maximum reflectivity, and/or to minimum reflectivity, and receiving at least one current sensing signal from the at least one current sensing circuits corresponding to maximum transparency, and/or to minimum transparency, and/or to maximum reflectivity, and/or to minimum reflectivity.
Howe teaches, from the same field of endeavor that in a light modulator that it would have been desirable to make the controller is configured for performing a calibration of the light modulator (Para. 0038-0039), the calibration comprising applying an electric potential to the multiple electrodes to drive the light modulator to maximum transparency (Para. 0038-0039), and/or to minimum transparency, and/or to maximum reflectivity, and/or to minimum reflectivity, and receiving at least one current sensing signal from the at least one current sensing circuits corresponding to maximum transparency, and/or to minimum transparency, and/or to maximum reflectivity, and/or to minimum reflectivity (Para. 0038-0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the controller is configured for performing a calibration of the light modulator, the calibration comprising applying an electric potential to the multiple electrodes to drive the light modulator to maximum transparency, and/or to minimum transparency, and/or to maximum reflectivity, and/or to minimum reflectivity, and receiving at least one current sensing signal from the at least one current sensing circuits corresponding to maximum transparency, and/or to minimum transparency, and/or to maximum reflectivity, and/or to minimum reflectivity as taught by the light modulator of Howe in the light modulator of Hamada since Howe teaches it is known to include this feature in a light modulator for the purpose of providing an accurate light modulator with reduced leakage current.
Regarding claims 14-15, Hamada in view of Howe discloses and teaches as set forth above, and Howe further teaches, from the same field of endeavor that in a light modulator that it would have been desirable to make wherein in a use phase after calibration, the driving signal is determined from at least one current sensing signal obtained in the use phase, from the at least one current sensing signals obtained in the calibration and from a target transparency or reflectivity (Para. 0038-0039), and wherein the controller is configured to calibrate for at least one of: turning the light modulator on for the first time, turning the light modulator on after being turned off for more than a threshold time, measuring out of range currents, a transparency or reflectivity level not being reached within a threshold time (Para. 0038-0039) for the purpose of providing an accurate light modulator with reduced leakage current.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US 2011/0290649) as applied to claim 1 above, in view of Sainis et al. (US 2018/0247598).
Hamada remains as applied to claim 1 above.
Hamada does not disclose the driving signals are determined according to a dynamic feedback control algorithm.
Sainis teaches, from the same field of endeavor that in a light modulator that it would have been desirable to make the driving signals are determined according to a dynamic feedback control algorithm (Para. 0011).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the driving signals are determined according to a dynamic feedback control algorithm as taught by the light modulator of Sainis in the light modulator of Hamada since Sainis teaches it is known to include this feature in a light modulator for the purpose of providing a light modulator with reduced power consumption and improved image quality.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schlam et al. (US 2014/0268296) discloses a light modulator that includes a first and second substrate, a fluid containing particles, a controller and driving signals that are determined according to a dynamic feedback control algorithm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            09/26/2022